            Case 1:20-cv-07103-JGK Document 20 Filed 11/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EDMOND GRANT P/K/A “EDDY GRANT”,                       Civil Action No. 1:20-cv-07103-JGK
 GREENHEART MUSIC LIMITED, a United
 Kingdom Limited Company, and
 GREENHEART MUSIC LIMITED, an
 Antigua and Barbuda Limited Company,


                                Plaintiffs,

                 -against-

 DONALD J. TRUMP and DONALD J.
 TRUMP FOR PRESIDENT, INC.,

                                Defendants.



                 DECLARATION OF DARREN W. SAUNDERS
     IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

I, Darren W. Saunders, declare:

       1.       I am a Partner with Peroff Saunders, P.C., attorneys for Defendants Donald J.
Trump and Donald J. Trump For President, Inc. (together, “Defendants”). I am a member in
good standing of this Court. This Declaration is submitted in connection with Defendants’

Motion to Dismiss the Plaintiffs’ Complaint pursuant to Rule 12(b)(6). I have personal
knowledge of the facts herein and would be competent to testify to them if called to do so.
       2.       Attached hereto as Exhibit 1 is a USB flash drive containing a true and correct
copy of Plaintiffs’ song “Electric Avenue,” purchased and downloaded from the official online
store of Plaintiff Edmond Grant p/k/a “Eddy Grant,” located at: http://eddygrant.com/ (last
visited Nov. 11, 2020).




                                                 1
            Case 1:20-cv-07103-JGK Document 20 Filed 11/11/20 Page 2 of 2




       3.       Attached hereto as Exhibit 2 is a USB flash drive containing a true and correct
copy of the Animation video, downloaded from the following YouTube link:
https://www.youtube.com/watch?v=aEEVimV3eF4 (last visited Nov. 11, 2020).
       4.       Attached hereto as Exhibit 3 is a true and correct copy of a website screenshot of
a digitally archived version of Defendant Donald J. Trump’s Tweet, as referenced in paragraph
35 of the Complaint. The screenshot shows the Tweet as of April 13, 2020.


       I declare under penalty of perjury that the foregoing is true and correct.




Executed on November 11, 2020                        /s/ Darren W. Saunders_____________
                                                     Darren W. Saunders




                                                 2
